CHIPMAN, P. J.
This is an action to perpetually restrain defendant from traveling over or across a certain strip of land, the property of plaintiffs.
“The Supreme Court shall have appellate jurisdiction on appeal from the Superior Courts in all cases in equity” (sec. 4, art. VI, Const.), and to that court the appeal should have been taken. The appeal not having been taken to the proper court, “the cause shall be transferred to the proper court.” (Ibid.)
Agreeably to rule XXXII, 144 Cal. liii, [78 Pac. xiii], it is ordered that the cause be transferred to the supreme court.
Hart, J., and .Burnett, J., concurred.